 1
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9
     MICHAEL PRICE,                               Case No. 1:18-cv-01146-EPG (PC)
10
                      Plaintiff,                  ORDER DIRECTING SERVICE OF
11                                                SUBPOENA BY THE UNITED STATES
             v.                                   MARSHALS SERVICE WITHOUT
12                                                PREPAYMENT OF COSTS
     D. DIAZ,
13
                     Defendant.
14
15
16
17            The Court previously granted Plaintiff’s request for the issuance of a subpoena upon the

18   California Department of Corrections and Rehabilitation (“CDCR”). (ECF No. 16). Plaintiff

19   has now completed and returned the subpoena and form USM-285.

20            In the subpoena, Plaintiff requests the service address for correctional officer Dennis

21   Diaz.        The Court construes this as a request for documents and electronically stored

22   information containing Dennis Diaz’s service address. As there may be safety and security

23   concerns in providing a prisoner with documents and electronically stored information

24   containing a correctional officer’s address, if the CDCR has responsive documents and/or

25   electronically stored information, instead of providing them to Plaintiff the CDCR may provide

26   the service address (or documents/electronically stored information containing the service

27   address) to the Court in camera via email at EPGorders@caed.uscourts.gov.

28            Finally, in Plaintiff’s subpoena, the date for the production of documents and

                                                     1
 1   electronically stored information is November 16, 2018. As this date has already passed, the
 2   Court will give the CDCR thirty days from the date it is served with the subpoena to respond to
 3   the subpoena.
 4          Accordingly, it is HEREBY ORDERED that:
 5          1. The Clerk of the Court shall forward the following documents to the United States
 6               Marshals Service:
 7               a. One (1) completed and issued subpoena duces tecum;
 8               b. The cover letter attached to the subpoena duces tecum;
 9               c. One (1) completed USM-285 form; and
10               d. Two (2) copies of this order, one to accompany the subpoena and one for the
11                   United States Marshals Service.
12          2. The Clerk of Court is directed to attach a copy of the completed subpoena duces
13               tecum to this order.
14          3. Within TWENTY (20) DAYS from the date of this order, the United States
15               Marshals Service SHALL effect personal service of the subpoena, along with a copy
16               of this order, upon the entity named in the subpoena pursuant to Rule 45 of the
17               Federal Rules of Civil Procedure and 28 U.S.C. § 566(c).
18          4. The United States Marshals Service is DIRECTED to retain a copy of the subpoena
19               in its file for future use.
20          5. Within TEN (10) DAYS after personal service is effected, the United States
21               Marshals Service SHALL file the return of service.
22          6. The CDCR has thirty dates from the date it is served with Plaintiff’s subpoena to
23               respond to the subpoena.
24
     IT IS SO ORDERED.
25
26
        Dated:       November 19, 2018                         /s/
27                                                         UNITED STATES MAGISTRATE JUDGE

28

                                                       2
